Citation Nr: 1422433	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  10-42 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder with neurological manifestations.  

2.  Entitlement to an initial compensable rating for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Mary-Caitlin Ray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 2003 until March 2005.  He received the Combat Action Badge for his Gulf War service.  

These issues come before the Board of Veterans' Appeals (Board) on appeal from August 2009 and November 2011 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

In June 2012, the Veteran testified before the undersigned Veterans' Law Judge regarding his cervical spine claim at a Travel Board hearing; a transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to the Veteran's cervical spine claim, there is no entrance examination report of record for the Veteran's period of active duty beginning in December 2003.  In cases where an entrance examination was not performed prior to the period of service on which the claim was based the presumption of soundness does not apply.  Smith v. Shinseki, 24 Vet. App. 40   (2010); Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  In this regard, the record documents that the Veteran injured his right shoulder in 1996, that the injury involved his neck and long-thoracic nerve (thoracic outlet syndrome), and that he received Workers Compensation for that injury.  Current medical records describe him as having bulging of the discs of the cervical spine and retrolisthesis.  

Based on the medical evidence of record, it is unclear whether the claimed neurological disability is a previous injury, possibly aggravated by active service, or whether the claimed injury is separate from the injury for which the Veteran received Workers' Compensation.  An opinion should be obtained to determine whether the Veteran's claimed cervical spine disorder represents a manifestation of a previous injury, or whether it is a separate disorder.  

In an April 2012 VA Form 9, the Veteran requested a Travel Board hearing for his claim for a compensable rating for hypertension.  A hearing has not been held on this issue.  Therefore, a remand is necessary so that the RO can schedule an appropriate hearing.  

Accordingly, the case is REMANDED for the following actions: 

1. Contact the Veteran and ask him to identify all VA and non-VA care providers who have treated him for his cervical spine disorder since service discharge in 2005.  All identified records should be obtained. 

2.  After completing the foregoing action, schedule the Veteran for an appropriate VA examination regarding his claim for service connection for a cervical spine disorder.  The claims folder must be made available to the examiner for review of the case, and the examination report should include a discussion of the Veteran's documented medical history and assertions.  A notation to the effect that this record review took place should be included in the report.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms. 

After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner should clearly identify any disability of cervical spine.

For each diagnosed disability, the examiner should opine as to:

a) Whether the Veteran's current cervical spine disorder is a manifestation of a pre-service injury to the right shoulder (long-thoracic nerve); 

b) If so, did the pre-existing cervical spine (shoulder) disorder increase in severity during active service;

c)  If the answer to a) and b) are in the affirmative, is there clear and unmistakable evidence that the disorder was not aggravated by service.  Consideration should be given to the Veteran's lay history of carrying excessive weight and injuring his shoulder/neck.  In this context, the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening beyond the natural progression of the disorder.  

d) If the Veteran's current cervical spine disorder is not a manifestation of a pre-service injury to the area, but rather a separate and distinct disorder, whether it is at least as likely as not (a 50 percent or greater probability) that a cervical spine disorder had its onset in service or is otherwise etiologically related to his active service, to include the carrying of excessive weight.  The examiner should attempt to reconcile his or her opinion, if needed, with the opinions received from Drs. T. Dorval and A. Garman.

In rendering the above requested opinions, the clinician should comment on service, VA, and private treatment records indicating that the Veteran had injury to the right shoulder prior to 2003. 

The rationale for each opinion expressed must be provided.  If the requested opinions cannot be made without resorting to mere speculation, the clinician must state this and specifically explain why this is so.  The claims file and a copy of this remand must be made available to and reviewed by the clinician in conjunction with rendering the requested opinions.  

3. Following the above requested development, readjudicate the Veteran's cervical spine claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond thereto.  

4. Schedule the Veteran for a Travel Board hearing at the appropriate local office at the earliest opportunity, and provide the Veteran and his representative with adequate notification.  The purpose of the hearing is to take testimony on the claim for an increased rating for hypertension.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

